           Case 9:20-cr-00034-DLC Document 48 Filed 03/01/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,                               CR 20–34–M–DLC

                       Plaintiff,

vs.                                                           ORDER

 JAROD BARTON SCHWAB,

                       Defendant.


      Before the Court is the United States’ Unopposed Motion for Final Order of

Forfeiture. (Doc. 46.) Having reviewed said motion, the Court finds:

      1.      The United States commenced this action pursuant to 21 U.S.C. §§

853(a)(1) and (2).

      2.      A preliminary order of forfeiture was entered on December 9, 2020.

(Doc. 43.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 44.)

      4.      It appears there is cause to issue a forfeiture order for the property

listed within this Order under 21 U.S.C. §§ 853(a)(1) and (2).

      Accordingly, IT IS ORDERED that the motion (Doc. 46) is GRANTED.




                                           1
           Case 9:20-cr-00034-DLC Document 48 Filed 03/01/21 Page 2 of 2



      IT IS FURTHER ORDERED that judgment of forfeiture for the following

property shall enter in favor of the United States pursuant to 21 U.S.C. §§

853(a)(1) and (2), free from the claims of any other party:

       •      One LG Trac phone;

       •      One multi-colored pack; and

       •      $760 in U. S. Currency.

      IT IS FURTHER ORDERED the United States shall have full and legal title

to the forfeited property and may dispose of it in accordance with law.

      DATED this 1st day of March, 2021.




                                         2
